Opinion by
Cline, J.
Although the importer did not make any inquiry from the shipper as to market values at the time of entry, the record disclosed nothing which would have caused a prudent man to question the correctness of the invoice values nor did it appear that any facts were concealed from the appraiser. On the record presented it was held that the petitioner acted without intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petitions were therefore granted.